               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA            )
                                    )
     v.                             )       1:20CR208-1
                                    )
ALEXANDER HILLEL TREISMAN           )


                                 ORDER


     This matter comes before the court upon Defendant’s motion

to continue sentencing, (Doc. 57), due to Defendant’s counsel

testing positive for COVID. Having reviewed the motion, with no

objections by the Government, and for good cause shown,

     IT IS HEREBY ORDERED that Defendant’s motion to continue

the sentencing hearing, (Doc. 57), is GRANTED and that

Defendant’s sentencing is hereby rescheduled to September 22,

2021, at 2:00 p.m. in Greensboro Courtroom 1.

     This the 31st day of August, 2021.




                                 __________________________________
                                    United States District Judge




      Case 1:20-cr-00208-WO Document 58 Filed 08/31/21 Page 1 of 1
